PILey

Case 8:18-cr-00468-GJH Document 156 Filed 08/28/19 Page 1 of 30
be QOURT

\ nS
&)) JRS/IRB: USAO 2016R00850 Mey: 4

MCL SS MART OR
IN THE UNITED STATES DISTRICT.COURT 2754 079 A. 54
FOR THE DISTRICT OF MARYLAND © YY

f
i

at ty

POR tbe me gre

He

UNITED STATES OF AMERICA.

v. * CRIMINAL NO. GJH-18-468 RQ
*
PETER UNAKALU,  * (Conspiracy to Commit Mail and Wire

a/k/a “Peter Eromosefe Unuakhalu,” * Fraud, 18 U.S.C. § 1349; Money
JANET STURMER, | * Laundering Conspiracy, 18 U.S.C.

a/k/a “Janet Rhame,” * § 1956(h); Wire Fraud, 18 U.S.C.

a/k/a “Janet Burnett,” * § 1343; Mail Fraud, 18 U.S.C. § 1341;
EUCHARIA NJOKU, * Aggravated Identity Theft, 18 U.S.C.

a/k/a “U.K.,” * § 1028A; Interstate Transportation of

a/k/a “Ukay,” * Stolen Property, 18 U.S.C. § 2314;

a/k/a “Rita,” * Money Laundering, 18 U.S.C.
BRANDON ROSS, * § 1956(a)(1)(A)(i) and (B)(i); Aiding

a/k/a “Shaba,” * and Abetting, 18 U.S.C. § 2;

a/k/a “Shaba X,” * Forfeiture, 18 U.S.C. §§ 981(a)(1)(C)
SAULINA HELEN EADY, * and 982(a)(1), 21 U.S.C. § 853(p),
SAUL EADY, * 28 U.S.C. § 2461(c))

EUNICE NKONGHO, *
a/k/a “Eunice. Bisong,” and *
TROY BARBOUR, *
*

Defendants *

*

RRAKEEEK

SUPERSEDING INDICTMENT

COUNT ONE
(Conspiracy to Commit Mail and Wire Fraud)

- The Grand Jury for the District of Maryland charges that:
At all times relevant to this Superseding Indictment:
Introduction and Background
1. ° The email address “Daniel.Drunz@navy-mil.us” was a registered Yahoo, Inc.,

email address and was not an email address registered on the official United States Navy email

domain.
Case 8:18-cr-00468-GJH Document156 Filed 08/28/19 Page 2 of 30

2, Victim Company | was a company headquartered in the State of Washington that
provided wireless voice and data services.
3, Victim Company 2 was a wholesale audio-video distributor and manufacturer’s
representative located in the Commonwealth of Virginia.
4. Victim Company 3 was a cleared United States defense contractor headquartered
in the State of Maryland that designed, manufactured, and marketed communications equipment.
— 3. United Parcel Service, Inc. (“UPS”) and Federal Express Corporation (“FedEx”)
were American multinational courier delivery services companies that were in the business of
providing logistics services, including transportation, distribution, ground freight, ocean freight,
customs brokerage, insurance, and financing. UPS was headquartered in Sandy Springs, Georgia.
FedEx was headquartered in Memphis, Tennessee.
. 6, WhatsApp was an encrypted Internet-based multimedia messaging service used
via a smartphone application that functioned using both cellular and wireless data connections.
The Conspiracy
7. From a time unknown to the Grand Jury, but beginning at least in or about
October 2015, and continuing through at least in or about March 2017, in the District of
Maryland and elsewhere, the defendants,
PETER UNAKALU,
a/k/a “Peter Eromosefe Unuakhalu,”
JANET STURMER, ~
a/k/a “Janet Rhame,”
a/k/a “Janet Burnett,”
EUCHARIA NJOKU,
a/k/a “U.K.,””
a/k/a “Ukay,”
a/k/a “Rita,”
BRANDON ROSS,

a/k/a “Shaba,”
. alk/a “Shaba X,”
Case 8:18-cr-00468-GJH Document 156 Filed 08/28/19 Page 3 of 30

SAULINA HELEN EADY,
SAUL EADY, and
EUNICE NKONGHO,
a/k/a “Eunice Bisong,”
did knowingly and willfully conspire with each other and with others known and unknown to the
Grand Jury:

a. to commit wire fraud, that is, to devise and intend to devise a scheme and
artifice to defraud Victim Company 1, Victim Company 2, and Victim Company 3 (hereinafter,
the “Victim Companies’), and for obtaining money and property from the Victim Companies by |
means of false and fraudulent pretenses, representations, and promises (“the scheme to
defraud”), and, for the purpose of executing and attempting to execute the scheme to defraud, to
cause to be transmitted by means of wire communication, in interstate and foreign commerce,
any writings, signs, signals, pictures, and sounds, in violation of 18 U.S.C. § 1343; and

Ob. to commit mail fraud, that is, to devise and intend to devise a scheme and
artifice to defraud the Victim Companies, and for obtaining money and property from the Victim
Companies by means of false and fraudulent pretenses, representations, and promises (“the
scheme to defraud”), and, for the purpose of executing and attempting to execute the scheme to
defraud, to cause to be placed in any post office or authorized depository for mail matter,-any
matter and thing whatever to be sent or delivered by the Postal Service, and to deposit and cause
to be deposited any matter and thing whatever to be sent or delivered by any private or
commercial interstate carrier, and to take and receive therefrom, any such matter and thing, and

to knowingly cause to be delivered by mail and such carrier according to the direction thereon,

and at the place at which it is directed to be delivered by the person to whom it is addressed.
Case 8:18-cr-00468-GJH Document 156 Filed 08/28/19 Page 4 of 30

Manner and Means of the Conspiracy and Scheme to Defraud

It was part of the conspiracy and scheme to defraud that:

8. The defendants and their co-conspirators used email addresses, titles, addresses,
authentic forms, and other indicia in order to pose as United States government contracting
agents. |

9. The defendants and their co-conspirators initiated email contact with the Victim
Companies in order to convince those companies that the defendants were authorized to make
purchase agreements on behalf of the United States government.

10. The defendants and their co-conspirators caused the Victim Companies, without
prior payment, to ship to the defendants certain merchandise, including specialized
communications equipment, cellular telephones, computers, and large screen televisions.

11. The defendants disguised their participation by using fictitious identities, fictitious
business names, and stolen identities of actual persons in order to lease physical facilities where
the fraudulently ordered goods were delivered by FedEx and UPS.

12. The defendants re-sold or otherwise disposed of the fraudulently obtained
property to avoid detection and without rendering agreed payment to the Victim Companies,
including shipping most received goods to members of the conspiracy located in California via
FedEx and UPS or exporting them for sale abroad.

13. The defendants shared payment among themselves and their co-conspirators in a
manner designed to disguise the source of the funds and to promote the objects of the conspiracy.

Overt Acts

14. In furtherance of the conspiracy and scheme to defraud, and to effect its objects,

the defendants and other conspirators known and unknown to the Grand Jury committed and
Case 8:18-cr-00468-GJH Document 156 Filed 08/28/19 Page 5 of 30

caused to be committed the following acts, among others, in the District of Maryland and
elsewhere: |

a. In or about December 2015, a member of the conspiracy established the
email domain “navy-mil.us” with Yahoo, Inc.

b. On a date prior to July 25, 2016, a member of the conspiracy established
the email address “Daniel, Drunz@navy-mil.us” for the purpose of communicating with the
Victim Companies while holding himself out to be a contracting officer of the United States
Navy.

C. On or about July 25, 2016, posing as “Daniel Drunz” and using the
“Daniel. Drunz@navy-mil.us” email account, a member of the conspiracy sent an email to an
employee of Victim Company 3 to begin the process to solicit bids for communications
equipment. |

d. On or about July 26, 2016, posing as “Daniel Drunz” and using the

“Daniel.Drunz@navy-mil.us” email account, a member of the conspiracy sent an email to Victim
Company 1 to begin the process to solicit bids for tablets and mobile devices.

e. On or about September 9, 2016, JANET STURMER, a/k/a “Janet
Rhame,” a/k/a “Janet Burnett” (“STURMER”), rented office space in Frederick, Maryland,
using the stolen identity of Individual Victim A, for the purpose of receiving fraudulently —
obtained goods, namely Apple iPhones and iPads, from Victim Company 1.

f. On or about September 12, 2016, PETER UNAKALLU, a/K/a “Peter
Eromosefe Unuakhalu” (“UNAKALU”), and other co-conspirators caused approximately 949

Apple iPhones to be delivered via UPS to the rented office location in Frederick, Maryland.
Case 8:18-cr-00468-GJH Document 156 Filed 08/28/19 Page 6 of 30

g, On or about September 13, 2016, Khalid Razaq, a/k/a “Khalid
Mohammed Razaq,” a/k/a “Khalid Mohammed Razaq” (“Razaq”), sent to California via
FedEx approximately 19 packages containing iPhones, ten of which were addressed to Razaq
and nine of which were addressed to BRANDON ROSS, a/k/a “Shaba,” a/k/a “Shaba X”
(“ROSS”).

h. On or about September 19, 2016, Razaq and ROSS accepted delivery of
nineteen packages containing iPhones from FedEx in California and provided the purloined
iPhones to EUCHARIA NJOKU, a/k/a “U.K.,” a/k/a “Ukay,” a/k/a “Rita” (“NJOKU”), for
sale.

i, On or about October 7, 2016, STURMER rented office space located in
Chantilly, Virginia, for the purpose of receiving fraudulently obtained property from Victim
Company 2 and Victim Company 3, using the stolen identity of Individual Victim B and a
fraudulent tax return furnished by Razaq.

j. On or about October 28, 2016, UNAKALU and other co-conspirators
caused Victim Company 3 to deliver approximately $3,200,000 of communications equipment to
the rented office location in Chantilly, Virginia.

k. On or about November 7, 2016, Razaq shipped the purloined Victim
Company 3 equipment via FedEx to an individual who ROSS paid to accept and store the
equipment. -

1. ~ On or about November 8, 2016, UNAKALU and other co-conspirators —

_ caused Victim Company 2 to deliver thousands of flat screen televisions to the rented office

location in Chantilly, Virginia.
Case 8:18-cr-00468-GJH Document 156 Filed 08/28/19 Page 7 of 30

m., After the delivery on or about November 8, 2016, Razaq arranged
movement of the televisions to various storage locations that Razaq and STURMER rented
using stolen identities, as well as to their homes.

n. On or about November 14, 2016, UNAKALU directed EUNICE
NKONGHO, a/k/a “Eunice Bisong” (“NKONGHO”), via WhatsApp to give Razaq $5,000,
stating, “Hi honey, J need you to send 5k to Khalid [Razaq] first thing this morning....we have a
lot of product that needs to be shipped immediately and Khalid ran out of money...very
important.” '

0. On or about November 14, 2016, NKONGHO deposited $5,000 into
Razaq’s account to fund the shipment of stolen flat screen televisions to California.

p- On or about November 22, 2016, STURMER shipped approximately 100
stolen flat screen televisions to ROSS in California.
~ q. On or about December 12, 2016, STURMER sold one stolen flat screen
television to a pawn shop in Maryland. | |

- fr. On or about December 20, 2016, STURMER shipped 24 stolen flat
screen televisions via FedEx from her residence in Virginia to SAULINA HELEN EADY
(“SAULINA EADY”) in California.

S. | On or about December 21, 2016, STURMER shipped 26 stolen flat
screen televisions via FedEx from her residence in Virginia to SAULINA EADY in California.

t. Between approximately December 28, 2016, and January 30, 2017,
STURMER and Razaq, using the alias “Tristan Olsen,” shipped approximately 250 stolen flat
screen televisions via FedEx from a storage unit in Virginia to SAULINA EADY in California,

ostensibly on behalf of the U.S. Department of Veterans Affairs.
Case 8:18-cr-00468-GJH Document 156 Filed 08/28/19 Page 8 of 30

u. On or about February 2, 201 7, SAULINA EADY, SAUL EADY, and
ROSS accepted delivery of approximately 56 stolen flat screen televisions from a FedEx facility
in California and provided the purloined televisions to NJOKU for sale. .

Vv. On or about February 13, 2017, UNAKALU directed other members of
the conspiracy to ship to Nigeria approximately 617 LG Electronics flat screen televisions
distributed by Victim Company 2.

Ww. In or around March 2017, UNAKALU directed other members of the
conspiracy to export to Mexico component items of communications equipment distributed by

Victim Company 3.

18 U.S.C. § 1349
Case 8:18-cr-00468-GJH Document 156 Filed 08/28/19 Page 9 of 30

COUNT TWO
(Money Laundering Conspiracy)

The Grand Jury for the District of Maryland further charges that:
Introduction and Background
1. Paragraphs 1 through 6 and 8 through 14 of Count One are incorporated here.

The Conspiracy

2. From a time unknown to the Grand Jury, but beginning at least in or about

October 2015, and continuing until at least in or about January 2017, in the District of Maryland

and elsewhere, the defendants,

PETER UNAKALU,
a/k/a “Peter Eromosefe Unuakhalu,”
EUCHARIA NJOKU, ©.
a/k/a “U.K.,”
a/k/a “Ukay,”
_ a/k/a “Rita,”
BRANDON ROSS,
a/k/a “Shaba,”
- alk/a “Shaba X,”
SAUL EADY,
EUNICE NKONGHO,
a/k/a “Eunice Bisong,” and
TROY BARBOUR,

did knowingly conspire with each other and other persons known and unknown to the Grand
Jury to conduct and attempt to conduct a financial transaction affecting interstate and foreign
commerce, which involved the proceeds of specified unlawful activity—to wit, conspiracy to
commit wire fraud and mail fraud, in violation of 18 U.S.C. § 1349, as set forth in Count One
and incorporated here—while knowing that the property involved in the financial transaction
represented the proceeds of some form of unlawful activity and

a. with the intent to promote the carrying on of specified unlawful activity, in

violation of 18 U.S.C. § 1956(a)(1)(A)QG); and
Case 8:18-cr-00468-GJH Document 156 Filed 08/28/19 Page 10 of 30

b. knowing that the transactions were designed in whole and in part to
| conceal and disguise the nature, location, source, ownership, and control of the proceeds of said
specified unlawful activity, in violation of 18 U.S.C. § 1956(a)(D(B)().

Manner and Means of the Money Laundering Conspiracy

It was part of the conspiracy that:

3. The defendants engaged in financial transactions including wire and bank
transfers wherein the proceeds from sales of fraudulently obtained goods were delivered to the
defendants and their co-conspirators located inside and outside of the United States, in ways .
designed to conceal and disguise the nature, source, ownership, and control of the proceeds.

4. The defendants and their co-conspirators would deposit funds into the bank
accounts of other members of the conspiracy to promote the scheme to defraud by providing to
the latter funds with which to pay for transportation, storage facilities, and other expenses of the
fraud scheme.

Overt Acts

5. In furtherance of the conspiracy and to effect its objects, the defendants
committed the following overt acts in the District of Maryland and elsewhere:

a. On or about October 17, 2016, a member of the conspiracy in California
deposited $4,000 in cash into a bank account held by TROY BARBOUR (“BARBOUR”).

b. On or about October 19, 2016, NKONGHO deposited $3,000 in cash at a
Bank of America (“BOA”) branch in California into BARBOUR’s bank account.

C. On or about October 25, 2016, BARBOUR wired $6,950 from his bank

account to UNAKALU, located in Nigeria, ostensibly for “family support.”

10
Case 8:18-cr-00468-GJH Document 156 Filed 08/28/19 Page 11 of 30

d. On or about October 31, 2016, NKONGHO sent UNAKALU a picture

message via WhatsApp showing that NKONGHO deposited $8,145 into Razaq’s bank account.
| €. On or about November 5 and 6, 2016, UNAKALU directed NKONGHO
via WhatsApp to provide ROSS $1,000 to travel to the East Coast.

f. On or about November 14, 2016, UNAKALU directed NKONGHO via
WhatsApp to give Razaq $5,000, stating, “Hi honey, I need you to send 5k to Khalid [Razaq]

first thing this morning....we gave a lot of product that needs to be shipped immediately and
Khalid ran out of money...very important.”

2. On or about November 14, 2016, UNAKALU sent NKONGHO a picture
of Razaq’s bank account information via WhatsApp.

h. On or about November 14, 2016, NKONGHO sent UNAKALU a picture
of a deposit slip showing that she had deposited $5,000 into Razaq’s account.

i. On or about November 17, 2016, UNAKALU directed NKONGHO to
provide ROSS $2,000 so ROSS could rent storage space to receive the stolen flat screen -
televisions.

J. On or about November 28, 2016, ROSS deposited $7,500 in cash at a
California bank into Razaq’s bank account.

-k. On or about December 2, 2016, ROSS deposited $7,000 in cash at a
California bank into Razaq’s bank account. .

1, | On or about December 13, 2016, ROSS wired $2,955 to UNAKALU,
located in Nigeria, ostensibly for “family support.”

m. On or about December 30, 2016, from a BOA location in California,

SAUL EADY deposited $4,860 in cash into Razaq’s bank account.

11
Case 8:18-cr-00468-GJH Document 156 Filed 08/28/19 Page 12 of 30

n. On or about December 30, 2016, from a different BOA location in
California, SAUL EADY deposited $5,640 in cash into Razaq’s bank account,

oO. On or about January 6, 2017, a co-conspirator deposited $4,400 in cash
into ROSS’s bank account.

p. © Onor about January 9, 2017, ROSS wired $4,355 to UNAKALU in
Nigeria.

q. On or about January 19, 2017, ROSS deposited $7,500 in cash into
Razaq’s bank account.

r. On or about January 23, 2017, a co-conspirator deposited $9,010 in cash
into ROSS’s bank-account.

S. On or about January 23, 2017, after receiving $9,010 in cash into his bank
account, ROSS wired $8,953 from that account to UNAKALU, located in Nigeria, ostensibly as
“investment income.”

t. Between January 27, 2017, and February 1, 2017, ROSS and other co-
conspirators in California made cash deposits into BARBOUR’: account totaling $10,400 to
provide BARBOUR funds to pay a Maryland-based moving company to transport flat screen
televisions from Virginia to California.

u. On or about February 7, 2017, a co-conspirator in Nigeria directed Razagq
via WhatsApp on how to distribute profits from the flat screen television scheme to other co-
conspirators.

Vv. On or about February 7, 2017, a co-conspirator deposited $8,050 in cash

into NJOKU’s bank account.

12
Case 8:18-cr-00468-GJH Document 156 Filed 08/28/19 Page 13 of 30

W. On or about February 8, 2017, NJOKU wired $8,000 from her bank
account to UNAKALU, located in Nigeria. |

x. On or about February 20, 2017, UNAKALLU directed NKONGHO to
“Give Brandon [ROSS] 15.400.” ‘

y. On or about February 21, 2017, a co-conspirator deposited $5,200 in cash
into BARBOUR’s bank account at a California bank. |

z. On or about February 27, 2017, BARBOUR wired $5,155 from his bank
account to UNAKALJU, located in Nigeria, ostensibly for “family support.”
. aa. On or about February 27, 2017, NKONGHO reported to UNAKALU that
NKONGHO still had $120,290 remaining after sending UNAKALU $9,000 for which
UNAKALU had asked. |

bb. On or about February 27, 2017, UNAKALU instructed NKONGHO to
provide ROSS $110,500 on March 1, 2017, so ROSS “can get it where it’s supposed to be.”

cc. | Onor about March 1, 2017, ROSS provided Razaq $108,570 in cash as

the latter’s share of the proceeds from the scheme to defraud.

dd. On or about March 13, 2017, UNAKALU sent a message to Razaq asking

if the latter had a bank account that could accept a transfer of $150,000.

18 U.S.C. § 1956(h)

13
Case 8:18-cr-00468-GJH Document 156 Filed 08/28/19 Page 14 of 30

COUNT THREE
(Wire Fraud)

The Grand Jury for the District of Maryland further charges that:

1. Paragraphs | through 6 and 8 through 14 of Count One are incorporated here.

2. On or about September 1, 2016, in the District of Maryland and elsewhere, the
defendants,
PETER UNAKALU,
a/k/a “Peter Eromosefe Unuakhalu,” and
JANET STURMER,

a/k/a “Janet Rhame,”
a/k/a “Janet Burnett,”

for the purpose of executing and attempting to execute the scheme to defraud, did cause and
attempt to cause to be transmitted by means of wire communication, in interstate and foreign
commerce, any writings, signs, signals, pictures, and sounds, that is, the defendants sent and
caused to be sent from Nigeria to Victim Company 3 in Maryland an email with an attachment
containing a fraudulent purchase order and contract to purchase approximately $3,200,000 in

communications equipment from Victim Company 3.

18 UIS.C. § 1343
18 U.S.C. §2

14
Case 8:18-cr-00468-GJH Document 156 Filed 08/28/19 Page 15 of 30

COUNT FOUR
(Mail Fraud)

The Grand Jury for the District of Maryland further charges that:
1. Paragraphs 1 through 6 and 8 through 14 of Count One are incorporated here.
2. From on or about September 8, 2016, through September 12, 2016, in the District
of Maryland and elsewhere, the defendants,
PETER UNAKALJ, |
a/k/a “Peter Eromosefe Unuakhalu,” and
JANET STURMER,
a/k/a “Janet Rhame,”
a/k/a “Janet Burnett,”
for the purpose of executing and attempting to execute the scheme to defraud, knowingly caused ~

to be delivered by mail and by private and commercial interstate carrier according to the

direction thereon the following matter: 949 Apple iPhones from Victim Company 1.

18 U.S.C. § 1341
18 U.S.C. §2

15
Case 8:18-cr-00468-GJH Document 156 Filed 08/28/19 Page 16 of 30

COUNT FIVE
(Aggravated Identity Theft)

The Grand Jury for the District of Maryland further charges that:

1. Paragraphs 1 through 6 and 8 through 14 of Count One are incorporated here.

2. On or about September 8, 2016, in the District of Maryland and elsewhere, the
‘defendants,
| PETER UNAKALU,
a/k/a “Peter Eromosefe Unuakhalu,” and
JANET STURMER,

a/k/a “Janet Rhame,”
a/k/a “Janet Burnett,”

during and in relation to a felony violation enumerated in 18 U.S.C. § 1028A(c}—that is,
conspiracy to commit wire fraud and mail fraud, in violation of 18 U.S.C. § 1349, as charged in
Count One and incorporated here; and mail fraud, in violation of 18 U.S.C. § 1341, as charged in
Count Four and incorporated here—knowingly transferred, possessed, and used, without lawful
authority, a means of identification of another person, that is, the name, address, date of birth,

driver’s license, and social security number of Individual Victim A.

18 U.S.C. § 1028A
18 U.S.C. § 2

16
Case 8:18-cr-00468-GJH Document 156 Filed 08/28/19 Page 17 of 30

COUNT SIX
(Mail Fraud)

The Grand Jury for the District of Maryland further charges that:
1. Paragraphs 1 through 6 and 8 through 14 of Count One are incorporated here.

2. On or about October 27, 2016, in the District of Maryland and elsewhere, the

defendants,

PETER UNAKALU,
a/k/a “Peter Eromosefe Unuakhalu,”
JANET STURMER,
a/k/a “Janet Rhame,”
a/k/a “Janet Burnett,”
EUCHARIA NJOKU,
a/k/a “U.K.,”
a/k/a “Ukay,”
a/k/a “Rita,” and
BRANDON ROSS,
a/k/a “Shaba,”
a/k/a “Shaba X,”

for the purpose of executing and attempting to execute the scheme to defraud, knowingly caused
to be delivered by mail and by private and commercial interstate carrier according to the
direction thereon the following matter: communications equipment owned by Victim Company 3

valued at approximately $3,200,000.

18 U.S.C. § 1341
18 U.S.C. §2

17
Case 8:18-cr-00468-GJH Document 156 Filed 08/28/19. Page 18 of 30

. COUNT SEVEN
(Interstate Transportation of Stolen Property)

The Grand Jury for the District of Maryland further charges that:
1. Paragraphs 1 through 6 and 8 through 14 of Count One are incorporated here.
2, On or about February 2, 2017, in the District of Maryland and elsewhere, the

defendants,

PETER UNAKALU,
a/k/a “Peter Eromosefe Unuakhalu,”
JANET STURMER,
a/k/a “Janet Rhame,”

a/k/a “Janet Burnett,”
EUCHARIA NJOGKU, |

a/k/a “U.K.,”

a/k/a “Ukay,”
a/k/a “Rita,”

BRANDON ROSS,
a/k/a “Shaba,”
a/k/a “Shaba X,”
SAULINA HELEN EADY, and

SAUL EADY,

did knowingly and willfully transport, transmit, and transfer in interstate and foreign commerce
from Maryland to California stolen goods, wares, and merchandise of the value of $5,000 or
more—that is, approximately 190 LG Electronics flat screen televisions distributed by Victim

Company 2—knowing the same to have been stolen, converted, and taken by fraud.

18 U.S.C. § 2314
18 U.S.C. §2

18
Case 8:18-cr-00468-GJH Document 156 Filed 08/28/19 Page 19 of 30

CGUNT EIGHT
_ (Money Laundering)

The Grand Jury for the District of Maryland further charges that:

1. Paragraphs | through 6 and 8 through 14 of Count One are incorporated here.

2. On or about October 17, 2016, in the District of Maryland and elsewhere, the
defendant, |

TROY BARBOUR,

did knowingly conduct and attempt to conduct a financial transaction affecting interstate and
foreign commerce—that is, the defendant deposited and caused to be deposited $4,000 in cash at
a Bank of America branch in California into Bank of America Account x9296 held by the
defendant in Maryland—which in fact involved the proceeds of specified unlawful activity——that
is, conspiracy to commit wire fraud and mail fraud, as charged in Count One and incorporated
here—knowing that the property involved in the financial transaction represented the proceeds of
some form of unlawful activity and that the transaction was designed in whole and in part to
promote the carrying on of specified unlawful activity and to conceal and to disguise the nature,

location, source, ownership, and control of the proceeds of specified unlawful activity.

18 U.S.C. § 1956(a)(1)(A)() and (B)@
18 U.S.C. §2 |

19
Case 8:18-cr-00468-GJH Document 156 Filed 08/28/19 Page 20 of 30

COUNT NINE
(Money Laundering)

The Grand Jury for the District of Maryland further charges that:

1. Paragraphs | through 6 and 8 through 14 of Count One are incorporated here.

2. . On or about October 19, 2016, in the District of Maryland and elsewhere, the
defendants, |

EUNICE NKONGHO,
a/k/a “Eunice Bisong,” and
TROY BARBOUR,
did knowingly conduct and attempt to conduct a financial transaction affecting interstate and
foreign commerce—that is, the defendants deposited and caused to be deposited $3,000 in cash
at a Bank of America branch in California into Bank of America Account x9296 held by
BARBOUR in Maryland—which in fact involved the proceeds of specified unlawful activity—
that is, conspiracy to commit wire fraud and mail fraud, as charged in Count One and
incorporated here—knowing that the property involved in the financial transaction represented
- the proceeds of some form of unlawful activity and that the transaction was designed in whole
and in part to promote the carrying on of specified unlawful activity and to conceal and to |

disguise the nature, location, source, ownership, and control of the proceeds of specified

unlawful activity.

18 U.S.C. § 1956(a)(1)(A)G) and (BY)
18 U.S.C. §2

20
Case 8:18-cr-00468-GJH Document 156 Filed 08/28/19 Page 21 of 30

COUNT TEN
(Money Laundering)

The Grand Jury for the District of Maryland further charges that:

1, Paragraphs 1 through 6 and 8 through 14 of Count One are incorporated here.

2, On or about October 25, 2016, in the District of Maryland and elsewhere, the
defendants,
PETER UNAKALU,
a/k/a “Peter Eromosefe Unuakhali,” and
TROY BARBOUR,

did knowingly conduct and attempt to conduct a financial transaction affecting interstate and
foreign commerce—that is, the defendants wired and caused to be wired $6,950 from Bank of
America Account x9296 held by BARBOUR in Maryland to Diamond Bank PLC Account
x2744 held by UNAKALU in Nigeria—which in fact involved the proceeds of specified
unlawful activity—that is, conspiracy to commit wire fraud and mail fraud, as charged in Count
One and incorporated here—knowing that the property involved in the financial transaction
represented the proceeds of some form of unlawful activity and that the transaction was designed
in whole and in part to promote the carrying on of specified unlawful activity and to conceal and.
to disguise the nature, location, source, ownership, and control of the proceeds of specified

unlawful activity.

18 U.S.C. § 1956(a)(1)(A)(i) and (B)(i)
18 U.S.C. § 2

21
Case 8:18-cr-00468-GJH Document 156 Filed 08/28/19 Page 22 of 30

COUNT ELEVEN
(Money Laundering)

The Grand Jury for the District of Maryland further charges that:

1. Paragraphs | through 6 and 8 through 14 of Count One are incorporated here.

2. On or about January 27, 2017, in the District of Maryland and elsewhere, the
defendant,

TROY BARBOUR,
did knowingly conduct and attempt to conduct a financial transaction affecting interstate and
foreign commerce—that is, the defendant deposited and caused to be deposited $4,000 in cash at
a Bank of America branch in California into, Bank of America Account x9296 held by the
~ defendant in Maryland—which in fact involved the proceeds of specified unlawful activity—that
is, conspiracy to commit wire fraud and mail fraud, as charged in Count One and incorporated
here—knowing that the property involved in the financial transaction represented the proceeds of
some form of unlawfal activity and that the transaction was designed in whole and in part to

promote the carrying on of specified unlawful activity and to conceal and to disguise the nature,

location, source, ownership, and control of the proceeds of specified unlawful activity.

18 U.S.C. § 1956(a)\(DA)() and (BY)
18 U.S.C. §2

22
Case 8:18-cr-00468-GJH Document 156 Filed 08/28/19 Page 23 of 30

COUNT TWELVE ;
(Money Laundering)

The Grand Jury for the District of Maryland further charges that:
1. Paragraphs 1 through 6 and 8 through 14 of Count One are incorporated here.
2. On or about January 27, 2017, in the District of Maryland and elsewhere, the
defendants,
PETER UNAKALU,
a/k/a “Peter Eromosefe Unuakhalu,”
BRANDON ROSS,
a/k/a “Shaba,”
a/k/a “Shaba X,”
EUNICE NKONGHO,
a/k/a “Eunice Bisong,” and
TROY BARBOUR,
did knowingly conduct and attempt to conduct a financial transaction affecting interstate and -
foreign commerce—that is, the defendants deposited and caused to be deposited $3,300 in cash
at a Bank of America branch in California into the Bank of America Account x9296 registered in .
Maryland—which in fact.involved the proceeds of specified unlawful activity—that is,
_ conspiracy to commit wire fraud and mail fraud, as charged in Count One and incorporated
here—knowing that the property involved in the financial transaction represented the proceeds of
some form of unlawful activity and that the transaction was designed in whole and in part to

promote the carrying on of specified unlawful activity and to conceal and to disguise the nature,

location, source, ownership, and control of the proceeds of specified unlawful activity.

18 U.S.C. § 1956(@)(1)(A)G) and (BY)
18 U.S.C. §2

23
Case 8:18-cr-00468-GJH Document 156 Filed 08/28/19 Page 24 of 30

COUNT THIRTEEN
(Money Laundering)

The Grand Jury for the District of Maryland further charges that:

1. . Paragraphs 1 through 6 and 8 through 14 of Count One are incorporated here.

2. On or about January 27, 2017, in the District of Maryland and elsewhere, the
defendant, |

TROY BARBOUR,

did knowingly conduct and attempt to conduct a financial transaction affecting interstate and
foreign commerce——that is, the defendant deposited and caused to be deposited $2,000 in cash at
a Bank of America branch in California into Bank of America Account x9296 held by the
defendant in Maryland—which in fact involved the proceeds of specified unlawful activity—that
is, conspiracy to commit wire fraud and mail fraud, as charged in Count One and incorporated
here—knowing that the property involved in the financial transaction represented the proceeds of
some form of unlawful activity and that the transaction was designed in whole and in part to
promote the carrying on of specified unlawful activity and to conceal and to disguise the nature,

location, source, ownership, and control of the proceeds of specified unlawful activity.

18 U.S.C. § 1956(a)(1)(A)(i) and (B)(®)
18 U.S.C. § 2

24
Case 8:18-cr-00468-GJH Document 156 Filed 08/28/19 Page 25 of 30

COUNT FOURTEEN
(Money Laundering)

~The Grand Jury for the District of Maryland further charges that:

1. Paragraphs 1 through 6 and 8 through 14 of Count One_are incorporated here.

2. On or about February 1, 2017, in the District of Maryland and elsewhere, the
defendant,

TROY BARBOUR,

did knowingly conduct and attempt to conduct a financial transaction affecting interstate and
foreign commerce—that is, the defendant deposited and caused to be deposited $1,100 in cash at |
a Bank of America branch in Virginia into Bank of America Account x9296 held by the
defendant in Maryland —which in fact involved the proceeds of specified unlawful activity-—
that is, conspiracy to commit wire fraud and mail fraud, as charged in Count One and
incorporated here—knowing that the property involved in the financial transaction represented
the proceeds of some form of unlawful activity and that the transaction was designed in whole
and in part to promote the carrying on of specified unlawful activity and to conceal and to
disguise the nature, location, source, ownership, and control of the proceeds of specified

unlawful activity.

18 U.S.C. § 1956(a)(1)(A)(i) and (B)(i)
18 U.S.C. §2

25
Case 8:18-cr-00468-GJH Document 156 Filed 08/28/19 Page 26 of 30

COUNT FIFTEEN
(Money Laundering)

The Grand Jury for the District of Maryland further charges that:

1, Paragraphs | through 6 and 8 through 14 of Count One are incorporated-here.

2. On or about February 21, 2017, in the District of Maryland and elsewhere, the
defendant,

TROY BARBOUR,

did knowingly conduct and attempt to conduct a financial transaction affecting interstate and
foreign commerce—that is, the defendant deposited and caused to be deposited $5,200 in cash at
a Bank of America branch in California into Bank of America Account x9296 held by the
defendant in Maryland—which in fact involved the proceeds of specified unlawful activity—that
is, conspiracy to commit wire fraud and mail fraud, as charged in Count One and incorporated
here—knowing that the property involved in the financial transaction represented the proceeds of
some form of unlawful activity and that the transaction was designed in whole and in part to
promote the carrying on of specified unlawful activity and to conceal and to disguise the nature, —

location, source, ownership, and control of the proceeds of specified unlawful activity.

18 U.S.C. § 1956(a)(1)(A)(i) and (B)(i)
18 U.S.C. §2

:
Case 8:18-cr-00468-GJH Document 156 Filed 08/28/19 Page 27 of 30

COUNT SIXTEEN
(Money Laundering)

The Grand Jury for the District of Maryland further charges that:
1, Paragraphs 1 through 6 and 8 through 14 of Count One are incorporated here.
2. Onor about February 27, 2017, in the District of Maryland and elsewhere, the
defendants,
PETER UNAKALU,
a/k/a “Peter Eromosefe Unuakhalu,” and
TROY BARBOUR,
did knowingly conduct and attempt to conduct a financial transaction affecting interstate and
foreign commerce—that is, the defendants wired and caused to be wired $5,155 from Bank of
America Account x9296 held by BARBOUR in Maryland to Diamond Bank PLC Account
x2744 held by UNAKALU in Nigeria—which in fact involved the proceeds of specified
unlawful activity—that is, conspiracy to commit wire fraud and mail fraud, as charged in Count
One and incorporated here—knowing that the property involved in the financial transaction
represented the proceeds of some form of unlawful activity and that the transaction was designed
in whole and in part to promote the carrying on of specified unlawful activity and to conceal and

to disguise the nature, location, source, ownership, and control of the proceeds of specified

uniawful activity.

18 U.S.C. § 1956(a)(1)(A)(i) and (B)(i)
18 U.S.C. §2

27
‘Case 8:18-cr-00468-GJH Document 156 Filed 08/28/19 _Page 28 of 30

FORFEITURE ALLEGATION

The Grand Jury for the District of Maryland further finds that:

1. Pursuant to Fed. R. Crim. P.32.2, notice is hereby given to the defendants that the
United States will seek forfeiture as part of any sentence in accordance with 18 U.S.C.
§§ 981(a)(1)(C) and 982(a)(1), 21 U.S.C. § 853(p), and 28 U.S.C. § 2461(6), in the event of the
defendants’ convictions under Counts One through Four and Six through Sixteen of this
Superseding Indictment.

Fraud Forfeiture

2. Upon conviction of the offenses charged in Counts One, Three, Four, Six, and

Seven, the defendants, | |

PETER UNAKALJU,
a/k/a “Peter Eromosefe Unuakhalu,”
JANET STURMER,

a/k/a “Janet Rhame,” —

a/k/a “Janet Burnett”

EUCHARIA NJOKU,
a/k/a “U.K.,”
a/k/a “Ukay,”

a/k/a “Rita,”
BRANDON ROSS,
a/k/a “Shaba,”

a/k/a “Shaba X,”
SAULINA HELEN EADY,

SAUL EADY, and
EUNICE NKONGHO,
a/k/a “Eunice Bisong,”

shall forfeit to the United States any and all property, real or personal, which constitutes or is
derived from proceeds traceable to such violations, and all interest and proceeds traceable

thereto.

28
Case 8:18-cr-00468-GJH Document 156 Filed 08/28/19 Page 29 of 30

Money Laundering Forfeiture

3. Upon conviction of the offenses charged in Counts Two and Eight through

Sixteen, the defendants,

PETER UNAKALU,
a/k/a “Peter Eromosefe Unuakhalu,”
EUCHARIA NJOKU,
a/k/a “U.K.,”

a/k/a “Ukay,”

a/k/a “Rita,”
BRANDON ROSS,
a/k/a “Shaba,”

a/k/a “Shaba X,”
SAUL EADY,
EUNICE NKONGHO,
a/k/a “Eunice Bisong,” and
TROY BARBOUR,

shall forfeit to the United States of America any property, real or personal, involved in such
offense, and any property traceable to such property.
4, The property to be forfeited includes, but is not limited to, the following: ~
a. Asumof money equal to the value of any property involved in the money
laundering offenses, which sum shall be at least $7,728,596:
b. All property constituting the subject matter of the money laundering
offenses; and |
C. All property used to commit or to facilitate the commission of the money
laundering offenses.
Substitute Assets
5. If, as a result of any act or omission of the defendants, any such property subject
to forfeiture:
a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third person;

29
Case 8:18-cr-00468-GJH Document 156 Filed 08/28/19 Page 30 of 30

c. _ has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or
e. has-been commingled with other property which cannot be subdivided
without difficulty,

the United States of America, pursuant to 21 U.S.C. § 853(p), shall be entitled to forfeiture of

substitute property.

18 U.S.C. § 981(a)(1(C)
18 U.S.C. § 982(a)(1)

21 U.S.C. § 853

28 U.S.C. § 2461(c)

Kobeg- &. prox | OFS

Robert K. Hur
United States Attorney

A TRUE BILL:

SIGNATURE REDACTED | iQ. ;
: Date: Poxayast ay 22

_ Foreperson

30
